946 F.2d 896
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roby WILLIAMS, Plaintiff-Appellant,v.AT & T COMMUNICATIONS, INC., Defendant-Appellee.
No. 90-5069.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and DUGGAN, District Judge*.
PER CURIAM.


1
Plaintiff, Roby Williams, appeals the judgment of the district court dismissing his action against AT & T Communications, Inc. in which he claims his job termination was the product of racially motivated discrimination.


2
Because the action was tried to the court without a jury, the court's findings of fact will not be set aside unless clearly erroneous.   Fed.R.Civ.P. 52(a).   The district judge orally rendered findings of fact and conclusions of law in open court.   While the judge may have misspoken in a few instances, her meaning was clear and any misstatements did not prejudice plaintiff's cause and do not change the reality that the findings of fact are supported by the record and are not clearly erroneous.   Furthermore, we are unable to say that the court erred in her conclusions of law.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment is affirmed upon the reasoning set out by the district court in its findings of fact and conclusions of law of July 28, 1989.



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation